396 S.C. 513 (2012)
722 S.E.2d 800
In the Matter of Frederick James NEWTON, Respondent.
Not in Source.
Supreme Court of South Carolina.
February 14, 2012.

ORDER
The Office of Disciplinary Counsel petitions the Court to either place respondent on interim suspension or to transfer *514 him to incapacity inactive status pursuant to Rule 17(b), RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent is transferred to incapacity inactive status until further order of this Court.
IT IS FURTHER ORDERED that Peter Brandt Shelbourne, Esquire, is hereby appointed to assume responsibility for respondent's client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Mr. Shelbourne shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent's clients. Mr. Shelbourne may make disbursements from respondent's trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Peter Brandt Shelbourne, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Peter Brandt Shelbourne, Esquire, has been duly appointed by this Court and has the authority to receive respondent's mail and the authority to direct that respondent's mail be delivered to Mr. Shelbourne's office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
  /s/Jean H. Toal, C.J.
  _______________
  FOR THE COURT
*515